Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6-7, 9-11 and 13-17 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after Final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2021, has been entered.
Applicants arguments filed on 03/04/2021, have been fully considered. Rejections and/or objections not reiterated from previous Office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application. 
Applicants’ amendments, filed on 03/04/2021, have each been entered into the record. Applicants have amended claims 1 and 15. Applicants have canceled claim 8. Claims 2 and 10 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected species. Claim 13-14 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected invention. Therefore, claims 1, 3-4, 6-7, 9, 11 and 15-17 are subject of the Office action below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 6-7, 9, 11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lim   (Clinical Nutrition Research, 2013, 2, 81-90, cited in the previous Office action), as evidenced by Shinozuka (U.S. Pub. No. 20120029026, published 02/02/2012, cited in the previous Office action), in view of Layman (Nutrition Today, 2009, 44(1) 43-48, Abstract, cited in the previous Office action).
Independent claim 1 is directed to a method of preventing overweight, obesity, excessive fat accumulation and/or associated metabolic disorders in offspring requiring the following limitation components, which are: 
1) Patient population in need of the prevention, namely, a mother during pregnancy, during lactation, and/or within 4 months preceding pregnancy; and 
2) Drug being administered, namely, a docosahexaenoic acid (DHA) free composition comprising vitamin B2 (riboflavin).
The patient population is further limited to a mother that has metabolic syndrome. 
The amount of vitamin B2 is further limited to 0.5-2 mg vitamin B2/day, wherein the vitamin B2 from a natural source.
Regarding claim 1, Lim discloses administering a composition comprising 0.5-1.3 mg vitamin B2/day to pregnant women with type 2 diabetes mellitus (T2DM). The composition of Lim 2/day disclosed by Lim, is within the recited 0.5-2 mg vitamin B2/day range. A specific example in the prior art which is within a claimed range anticipates the range. Please MPEP § 2131.03.
Lim is not explicit in teaching: i) T2DM as a metabolic syndrome; and ii) vitamin B2 from a natural source. However:
i) Shinozuka provides evidence that T2DM is an example of a metabolic syndrome1; and 
ii) Layman is cited for disclosing egg as a source of riboflavin (see abstract).
At the time of the instant invention was filed, one of the ordinary skill in the art would have found it obvious to modify Lim as evidenced by Shinozuka with layman in order to administer a composition comprising vitamin B2 (from a natural source such as egg), to, for example, a pregnant woman having metabolic syndrome (a T2DM pregnant woman), with a reasonable expectation of treating the metabolic syndrome (T2DM).
 Obviousness requires only a reasonable expectation of success, not complete confidence in a given outcome; "at least some degree of predictability" is all that is required. M.P.E.P. § 2143.02. 
The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).  
Regarding claim 1, Lim as evidenced by Shinozuka and in view of Layman, discloses administering a composition of claim 1 to the same patient population of claim 1(see discussions above). Therefore, the method of Lim as evidenced by Shinozuka and in view of Layman, must necessarily results in the prevention of overweight, obesity, excessive fat accumulation and/or associated metabolic disorders in offspring. This is because the prevention of, for example, overweight or obesity in the offspring, is a natural process that flows from, for example, a mother during pregnancy and the DHA free vitamin B2 composition administered. 
MPEP §2112 provides guidance as to the Examiner’s burden of proof for a rejection of claims under 35 U.S.C. 102 or 103 based upon the express, implicit, and inherent disclosures of a prior art reference. The case law clearly states that something which is old does not become patentable upon the discovery of a new property.
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).

Therefore, claim 1 is necessarily obvious over Lim as evidenced by Shinozuka and in view of Layman.
Regarding claims 3-4, Lim discloses micronutrients (a nutritional supplement), snack, meal and food. Please see abstract, pages 83-84 and Table 2.
Regarding claim 6, Lim discloses daily administration from between June 2008 and May 2010 (see abstract). 
Regarding claim 7, Lim discloses daily administration (see Table 3).
Regarding claims 9 and 11, the recitation of: i) “wherein overweight, obesity, excessive fat accumulation and/or associated metabolic disorder is prevented” in claim 9; and ii) “wherein overweight and/or obesity is prevented by reducing fat mass”, in claim 11, are the properties of the vitamin B2 composition of claim 1, when the composition is used, i.e., when the composition is, for example, administered to a mother during pregnancy. The clause does not change the structure of the method claim because the result of the administration of a vitamin B2 composition that does not contain DHA, to, for example, a mother during pregnancy, is a natural process that flows from the patient and the drug administered. Since Lim as evidenced by Shinozuka and in view of Layman discloses administering a composition of claim 1 to the same patient population of claim 1 (see discussions above), the method of Lim as evidenced by Shinozuka and in view of Layman must necessarily results in the same outcomes recited in claims 9 and 11. Please see MPEP, 2111.04, wherein the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).
MPEP §2112 provides guidance as to the Examiner’s burden of proof for a rejection of claims under 35 U.S.C. 102 or 103 based upon the express, implicit, and inherent disclosures of a prior art reference. The case law clearly states that something which is old does not become patentable upon the discovery of a new property.
“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999).

Therefore, claims 9 and 11 are obvious over Lim as evidenced by Shinozuka and in view of Layman.
Regarding claim 15, Layman discloses eggs (see discussions above).
Regarding claims 16-17, Lim discloses administering the composition during pregnancy (see discussions above).
MPEP 2143(e) states: The rationale to support a conclusion that the claim would have been obvious is that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. 
The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflexlnc., 550 U.S. 398,416 (2007). "If a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability." Id. at 417. As noted by the Supreme Court in KSR, "[a] person of ordinary skill is also a person of ordinary creativity, not an automaton." Id. at 421.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Thus the claims fail to patentably distinguish over the state of the art as represented by the cited references. 
Therefore, the invention as a whole was prima facie obvious at the time of the filing.
Response to the Applicants’ Arguments/Remarks
Applicants’ argue on the grounds of what appears to be the Applicants’ position alleging that: i) Lim, Shinozuka and Layman, alone or in combination, fail to disclose or suggest each and every element of the instant claims; and ii) the Office provides no motivation for the combination of the cited references. Please see pages 7-8 of Remarks filed on 03/04/2021. 
Applicants’ arguments have been fully considered but they are not found to be persuasive.
This is because the reasons for the Office’s reliance upon the cited references in order to render the instant claims obvious are set forth in the Office action mailed on 09/08/2020, of which said reasons are reiterated above. The Examiner, therefore, applies the same reasons hereto.
In response to the Applicants’ arguments alleging that the Office provides no motivation for the combination of the cited references, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
 In this case, as set forth in the rejection above and in the previous Office action, Lim as evidenced by Shinozuka discloses administering a composition comprising 0.5-1.3 mg vitamin B2/day, which is within the claimed range 0.5-2 mg vitamin B2/day, to the same patient population of instant claim 1 (see discussions above). Although Lim as evidenced by Shinozuka is not explicit in teaching vitamin B2 from a natural source, Layman is cited for disclosing egg as a source of vitamin B2 (see discussions above). This would form sufficient motivation for one of ordinary skill in the art to modify Lim as evidenced by Shinozuka with layman in order to arrive at the invention of instant claims (e.g., claim 1).
For the reasons above, and those made of record in the previous Office action, the rejections are maintained.
Conclusions
No claim is allowable.
Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D. BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S. LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629                                                                                                                                                                                                        











    
        
            
        
            
        
            
    

    
        1 Please see Shinozuka at ¶ 0004.